Citation Nr: 0812043	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  05-35 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, claimed as cervical spasm, including and as 
secondary to service-connected lumbar myositis.

2.  Entitlement to service connection for degenerative joint 
disease, lumbar spine, claimed as secondary to service-
connected lumbar myositis.

3.  Entitlement to an increased evaluation in excess of 10 
percent for lumbar myositis.

4.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from November 1979 through 
July 1995, when the veteran retired from service due to 
medical disabilities.  This appeal comes before the Board of 
Veterans' Appeals (Board) from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  
 
By a rating decision prepared in February 2004 and issued to 
the veteran in March 2004, the RO denied entitlement to 
service connection for a cervical disorder, claimed as 
cervical spasm, and denied service connection for 
degenerative joint disease, lumbar spine.  The RO also denied 
an evaluation in excess of 10 percent for lumbar myositis.  
The veteran disagreed with these determinations in September 
2004, and the RO issued a statement of the case in October 
2005.  The veteran perfected his timely substantive appeal a 
few days later, in October 2005.

By a rating decision prepared in March 2005 and issued to the 
veteran in May 2005, the RO granted service connection for 
PTSD and assigned an initial 30 percent evaluation, effective 
in November 1997.  The veteran disagreed with the assigned 
initial evaluation in July 2005, and perfected timely 
substantive appeal in May 2006 (after the RO issued a 
statement of the case in March 2006).

During the pendency of this claim, the veteran submitted 
several claims and initially disagreed with the 
determinations on those claims.  There is no evidence in the 
claims filed before the Board that the veteran has disagreed 
with determinations made in an October 2006.  That rating 
decision denied entitlement to service connection for 
hypertension, and denied an initial evaluation in excess of 
10 percent for right knee anterior and medial scars.  Other 
claims submitted during the pendency of this appeal have been 
withdrawn.  See July 2005 Memorandum from veteran's 
representative (withdrawing two claims), October 2005 
Memorandum from veteran's representative (withdrawing four 
claims).  No claims other than those listed on the title page 
of this decision are before the Board for appellate review.

In July 2007, after the issuance of the final supplemental 
statement of the case and transfer of the file to the Board, 
the veteran submitted additional information and evidence.  
In the December 2007 Informal Hearing Presentation, the 
veteran's representative waived the veteran's right under 
38 C.F.R. § 20.1304 to have that evidence reviewed by the 
agency of original jurisdiction.  Appellate review may 
proceed.

The claim of entitlement to an evaluation in excess of 10 
percent appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  The veteran did not seek treatment for neck pain in 
service, and did not seek post-service treatment for neck 
pain prior to June 1998, when he sustained a left wrist 
fracture in a motorcycle accident, and medical opinions 
establish that the veteran's current cervical spine 
complaints are not etiologically related to his service or 
secondary to any service-connected disability, including 
lumbar myositis.

2.  The service medical records establish that no lumbar 
disorder other than myositis was diagnosed in service, and 
the veteran's lumbar spine remained normal on diagnostic 
examinations in February 1998, and the medical opinions 
establish that the veteran's current degenerative joint 
disease, lumbar spine, is not etiologically related to his 
service or to his service-connected lumbar myositis.

3.  The record establishes that the veteran's PTSD impairs 
his ability to work, and is manifested by irritability, 
reports of flashbacks, depression, and anxiety with physical 
manifestations such as chest pain, and Global Assessment of 
Functioning (GAF) scores ranging from 40 to 65, but the 
veteran continues to hold full-time employment as a mail 
handler.  


CONCLUSIONS OF LAW

1.  A current cervical spine disorder right was not incurred 
in or aggravated by service nor may that disorder be presumed 
to have been incurred in service, nor is that disorder 
secondary to or etiologically related to a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2007).

2.  A current degenerative joint disease, lumbar spine, was 
not incurred in or aggravated by service, nor may that 
disorder be presumed to have been incurred in service, nor is 
that disorder secondary to or etiologically related to a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).

3.  Criteria for an increased initial evaluation from 30 
percent to 50 percent for PTSD are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp 2007); 38 C.F.R. §§ 
4.125 to 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the claims on appeal, the 
Board notes that the Veterans Claims Assistance Act of 2000 
(VCAA) requires VA to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  



1.  Duty to notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The veteran's claim for an increased initial evaluation in 
excess of 30 percent for PTSD arises from his disagreement 
with the initial evaluation following the grant of service 
connection for PTSD, which was submitted in 1997, prior to 
enactment of the VCAA.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA as to this 
claim.

As to the claims for service connection for a lumbar disorder 
and a cervical spine disorder, claimed as cervical spasm, 
submitted in May 2003, the RO issued an August 2003 letter 
that informed the veteran of what evidence was required to 
substantiate the claims for service connection, including on 
a secondary basis, and advised him and of his and VA's 
respective duties for obtaining evidence.  In a corrected 
letter issued in September 2003, the RO also acknowledged 
that the veteran had submitted a claim for an increased 
evaluation for lumbar myositis, and that letter reiterated 
the advice provided in the prior letter.  These letters did 
not advise the veteran to submit evidence in his possession.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as an SOC or SSOC, is sufficient to cure a timing 
defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision and issuance of the 
statement of the case (SOC) in October 2005, because the 
service connection claims were readjudicated in July 2006 by 
way of a supplemental statement of the case (SSOC).  The 
October 2005 SOC fully addressed all four notice elements for 
the service connection claims.  Consistent with the 
interpretations of the VCAA noted above, issuance of a fully 
compliant notice in 2005, followed by readjudication of the 
claims in 2006, cured the notice defects.  See Prickett, 
Mayfield, supra.   

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The veteran submitted a private 
medical statement in November 2004 and a statement from his 
supervisor in January 2007.  These items of evidence, in 
addition to the contentions raised by the veteran's 
representative, reflect that the veteran was aware of the 
criteria for service connection, understood what types of 
evidence might be relevant, and understood that he could 
submit evidence in his possession.  The record thus 
demonstrates that, if there were defects in the notice to the 
veteran, those defects did not affect the essential fairness 
of the adjudication.  

The letter which advised the veteran of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal is dated as issued in March 
2006.  However, this letter is filed chronologically with 
other correspondence dated in March 2007.  The Board finds 
that this letter was not sent prior to the issuance of the 
final supplemental statement of the case in July 2006.  
However, there is no prejudice in issuing a final decision as 
to the service connection claims because the preponderance of 
the evidence is against the claims for service connection.  
Any questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Duty to Assist

VA has a duty to assist the veteran in the development of a 
claim.  This duty includes assisting the veteran to procure 
service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

As to VA's duty to assist the veteran to develop his claim 
for an increased initial evaluation for PTSD, VA has 
associated with the claims folder the veteran's VA treatment 
records, and the veteran has not indicated that he receives 
private treatment for PTSD.  He was afforded VA examinations.  
The initial claim for service connection for PTSD was 
granted, and the veteran seeks an increased initial rating.  
In particular, the veteran contends that evidence in VA 
treatment records from November 2005 through May 2006 
substantiate that claim, and those VA treatment records have 
been obtained and are associated with the claims file.  

The Board notes that the veteran's representative, in a 
December 2007 Informal Hearing Presentation, contends that 
the veteran is entitled to another VA examination to 
determine the severity of PTSD.  The Board notes that VA 
examinations with respect to the claim for service connection 
for PTSD were afforded in December 1997, October 2000, 
January 2005, and August 2005, and current treatment records 
through May 2006 are also associated with the claims file.  
The Board finds that no additional assistance is required to 
fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

I.  Claims for service connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Alternatively, service connection may be awarded for a 
"chronic" condition when (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition); or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  Arthritis is defined by statute or 
regulation as a "chronic" disease for which service 
connection may be presumed, if it appears to the required 
degree within the presumptive period.

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury . . . ."  38 C.F.R. § 3.310.  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439 (1995).

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

1.  Claim for service connection for a cervical spine 
disorder

Service medical records disclose that the veteran complained 
of low back pain, but there are no notations that the veteran 
complained of cervical spine pain or was treated for cervical 
spine pain.  The veteran's service separation examination, 
conducted in November 1994, and history provided at service 
separation, do not disclose any complaint or finding of neck 
pain.  The December 1994 report of Medical Board Review is 
likewise devoid of reference to a cervical spine disorder.

The veteran underwent VA examination in September 1995.  The 
veteran did not report any cervical spine pain at that time.  
The examiner did not describe any objective finding of 
cervical spine abnormality, and no diagnosis of a cervical 
spine disorder was assigned.  The veteran again underwent VA 
examination of the spine in February 1998.  He did not 
complain of cervical spine pain at that time.

The evidence establishes that the veteran incurred a left 
wrist fracture, which required surgical fixation, in June 
1998, in a motorcycle accident.  He did not report any other 
injury at that time.  

The examiner who conducted VA examination in September 2003 
noted that the veteran complained of mid-back and lumbar 
pain.  The examiner noted a compression fracture of a 
vertebra in the thoracic spine, and the examiner assigned 
diagnoses of thoracic and lumbar spine disorders.  However, 
the examiner did not report that the veteran complained of 
neck pain, and the examiner made no objective findings of a 
cervical spine disorder. 

The VA examiner who conducted July 2005 examination concluded 
that the veteran's cervical myositis was unrelated to his 
lumbar spine myositis because the different portions of the 
spine had different bony structures and nerve supplies and 
were in different anatomical areas.  The examiner opined that 
cervical myositis was not secondary to service-connected 
lumbar myositis.

The veteran is competent to state that he experiences neck 
pain, and he is competent to say how many years he has 
experienced such pain.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  However, as a layperson, lacking in 
medical training and expertise, the veteran is not competent 
to address issues which require expert medical opinions, to 
include medical diagnoses or opinions as to medical etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
see also, Jandreau, supra.  For purposes of his claim, the 
Board assumes the credibility of the veteran's contention 
that his neck pain started in service, even though there is 
no evidence that the veteran informed any provider about such 
pain.  Nevertheless, the veteran's statements regarding his 
belief that his service-connected lumbar myositis is the 
cause of his cervical spine (neck) pain do not involve an 
observable medical diagnosis, such as a broken leg.  Thus, 
the veteran's statements are not competent medical evidence 
to establish the etiology of his neck pain.

The medical evidence of record states that the veteran's 
service-connected lumbar myositis is not the cause of neck 
pain.  The unfavorable medical opinion provides a rationale 
based on objective anatomic facts for the medical conclusion, 
both for a determination that the veteran's neck pain is not 
secondary to or aggravated by his service-connected lumbar 
myositis.  The medical opinion is also unfavorable to a 
finding that neck pain was incurred ruing service or within 
one year following service.  The medical opinion of record, 
which is unfavorable to the veteran's claim, is persuasive.  
The veteran's lay statement is not competent medical evidence 
to place the probative medical evidence in equipoise.  

The Board has considered whether the veteran's neck pain may 
be presumed related to service.  See 38 U.S.C.A. § 1101.  
However, no disorder of the cervical spine defined as chronic 
was diagnosed while the veteran was in service or during the 
applicable presumptive period following the veteran's service 
discharge.  The veteran's neck pain, however currently 
diagnosed, may not be presumed service-connected.

The preponderance of the evidence is against the claim.  As 
the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim, which has been considered on the basis of all 
theories of service connection, including direct service 
connection, presumptive service connection, or secondary 
service connection, must be denied.  

2.  Claim for service connection for degenerative joint 
disease, lumbar spine

The veteran's service medical records disclosed that he 
complained of low back pain in service, and a diagnosis of 
lumbar myositis was assigned.  The veteran was treated for 
low back pain on several occasions, but no lumbar spine 
disorder other than lumbar myositis was diagnosed.  The 
veteran's service separation examination, and history 
provided at service separation, dated in November 1995, 
reflects that no disorder of the lumbar spine other than 
myositis, was found.  The report of Medical Board review 
examination conducted in December 1994 is consistent with the 
separation examination report.  

The veteran underwent VA examination in September 1995.  The 
veteran reported lumbar pain.  There were no postural 
abnormalities of the back and no fixed deformities of that 
back.  The veteran had discomfort objectively on forward 
flexion (to 90 degrees), on extension, and on right and left 
lateral flexion.  The examiner initially assigned a diagnosis 
of lumbar myositis with right L5-S1 radiculopathy.  However, 
radiologic examination of the lumbar spine disclosed that the 
osseous and articular structures, pedicles, and disc and 
paravertebral tissues were normal.  The examiner concluded 
that no diagnosis other than lumbar myositis was present.

In January 1998, the veteran reported localized low back pain 
with "occasional electricity" on the left posterior aspect of 
the legs.  The veteran reported that he worked as a mail 
handler and had pain with his work.  He reported pain on 
forward flexion (to 55 degrees), backward extension, and 
right and left lateral flexion.  The examiner discussed the 
findings on computed tomography (CAT) scan conducted in early 
February 1998.  That CT scan disclosed no evidence of 
herniated disc or disc pathology.  The examiner assigned a 
diagnosis of lumbar myositis.

As noted above, after the February 1998 CT examination of the 
lumbar spine, the veteran was involved in a motorcycle 
accident in June 1998 which he sustained a fracture of the 
wrist.

The VA clinicians who conducted VA review in November 2003 
and VA examination in July 2005 noted that diagnostic 
examinations of the veteran's lumbar spine disclosed no 
evidence of lumbar spine abnormality during service or post-
service until after the veteran had worked as a mail handler 
and had sustained trauma in a motorcycle accident unrelated 
to service.  The examiners opined that the veteran's current 
lumbar spine disorders, other than service-connected 
myositis, were not incurred in service and were not due to or 
etiologically related to the veteran's service-connected 
lumbar myositis.

By a private statement dated in September 2004, J.J.F.R., 
M.D., related the veteran's current lumbosacral disorders to 
the veteran's service.  The persuasive value of this 
favorable opinion is, however, decreased by the fact that Dr. 
R. did not discuss the reports of diagnostic examinations off 
the back conducted in 1995 or in February 1998, and did not 
discuss the veteran's employment or any trauma the veteran 
sustained post-service.  Dr. R's opinion, therefore, appears 
to be premised on incorrect, or incomplete, factual 
assumptions.  His opinion, therefore, is of little probative 
weight or value when compared to each of the two VA clinician 
opinions, which reflect specific review of evidence not 
considered by Dr. R.  See Reonal v. Brown, 5 Vet. App. 458, 
460-61 (1993).

The veteran is competent to state that he had lumbar pain in 
service and post-service.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  The veteran has not demonstrated that 
he has any medical background or expertise.  As a lay person, 
veteran is not competent to address issues which require 
expert medical opinions, to include medical diagnoses or 
opinions as to medical etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); see also, Jandreau, supra.  
He cannot establish the medical cause of the back pain he 
experienced, since the cause of his back pain, in this case, 
is not a disorder readily observable by a lay person.  The 
veteran's statements, although credible, are not competent 
medical evidence.

A July 2007 statement from the veteran's employer, signed by 
JS, confirms that the veteran demonstrates obvious signs of 
back pain.  The employer's statement indicates that the 
veteran's back pain was known to the employer before the 
veteran began working and has continued throughout the course 
of the veteran's employment.  This statement, from a lay 
individual, confirms the credibility of the veteran's 
statements that he had continuing back pain after service.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The lay statement of JS is favorable to the veteran's claim, 
since it may be fairly interpreted as disclosing that the 
veteran's back pain was present when the veteran began his 
employment with the Postal Service in July 1997.  However, 
since the veteran's official service separation was in July 
1995, this evidence does not support a finding that the 
veteran manifested arthritis, or any disorder of the lumbar 
spine defined as chronic, or any lumbar disorder other than 
lumbar myositis, within one year following his service 
separation.  This statement has no weight or persuasive value 
to establish that lumbar spine degenerative joint disease is 
due to the veteran's service or to the veteran's service-
connected lumbar myositis.

The lay statement of JS is not competent to establish the 
diagnosis of the medical disorder or disorders underlying the 
veteran's back pain, or to establish the etiology or onset of 
the veteran's current back pain.  As such, this lay evidence, 
even when considered in conjunction with the veteran's lay 
statement, is not of sufficient weight or persuasive value to 
place the evidence in equipoise, when weighed again the two 
competent medical opinions of record.

The report of magnetic resonance imaging (MRI) of the lumbar 
spine conducted in January 2007 confirms that the veteran has 
discogenic disease at L5-S1 and a small bulging disc at L5-
S1.  This current evidence does not, however, indicate the 
etiology or date of onset of the diagnosed disorders.

The November 2003 and July 2005 medical statements are 
unfavorable to the veteran's claim.  Those opinions are 
particularly persuasive, because the reports reflect detailed 
chronological review of all evidence of records.  These 
opinions establish that no lumbar disorder which is defined 
by statute or regulation as chronic was present during the 
veteran's service or within the applicable presumptive period 
following the veteran's service, nor is it etiologically 
related to the veteran's service-connected lumbar myositis...  

The veteran's lay statements, together with the lay statement 
of JS, and the medical statement of Dr. R., are of limited 
weight or probative value, when weighed against the two very 
persuasive VA opinions of record, and are insufficient to 
place the evidence in equipoise.  The preponderance of the 
evidence is against the claim.  As the evidence is not in 
equipoise, the statutory provisions regarding resolution of 
reasonable doubt are not applicable to warrant a more 
favorable outcome.  38 U.S.C.A. § 5107(b).  The claim must be 
denied.  

II.  Claim for increased initial evaluation for PTSD

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.
Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  

Requests for increased disability ratings require 
consideration of the medical evidence of record compared to 
the criteria in the VA Schedule for Rating Disabilities.  See 
38 C.F.R., Part 4.  If the evidence for and against a claim 
is in equipoise, the claim will be granted.  A claim will be 
denied only if the preponderance of the evidence is against 
the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In this instance, consideration must also be given to a 
longitudinal picture of the veteran's disability to determine 
if the assignment of separate ratings for separate periods of 
time during the pendancy of the appeal, a practice known as 
"staged" ratings, is warranted.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

The veteran's PTSD is currently evaluated as 30 percent 
disabling, pursuant to the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  The veteran contends that he is 
entitled to a higher rating.  A 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  

To demonstrate entitlement to a 70 percent evaluation, the 
evidence must show occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  

The Court has noted that Global Assessment of Functioning 
(GAF) scores are scaled ratings reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's Diagnostic And Statistical Manual 
For Mental Disorders 32 (4th ed.) (DSM-IV).  GAF scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  VA's Rating 
Schedule employs nomenclature based upon the DSM-IV, which 
includes the GAF scale.  See 38 C.F.R. § 4.130.

Findings and analysis

The first VA psychiatric examination following the 1997 
submission of the veteran's claim for service connection was 
conducted in December 1997.  At that time, the VA examiner 
noted that the veteran's service medical records disclosed 
sleep disturbances suspicious of sleep apnea.  The examiner 
declined to assign a diagnosis of a psychiatric disorder, and 
assigned a GAF score of 65.    

The veteran sought VA outpatient treatment for psychiatric 
complaints.  VA clinical records dated from March 1998 to 
November 1998 VA reflect that the veteran was awaiting intake 
to the PTSD program.  November 1998 initial PTSD intake notes 
reflect that the veteran reported flashbacks, and was 
referred to a psychiatrist.  The provider who treated the 
veteran in March 1999 and September 1999 assigned a diagnosis 
of PTSD, and stated that the veteran required medication to 
prevent decompensation.  The provider assigned a GAF score of 
40 at each of those two treatment visits.  A GAF score of 55 
was assigned in February 2000.  Although the record 
establishes that the veteran was treated in the PTSD program, 
those clinical assessments do not appear to be associated 
with the claims file.  

On VA examination conducted in October 2000, the examiner 
assigned a diagnosis of dysthymia, and a diagnosis of a 
breathing-related sleep disturbance, but did not assign a 
diagnosis of PTSD.  The examiner assigned a GAF score of 65.  
VA outpatient treatment notes reflect assignment of a GAF 
score of 60 (May 2003), (December 2003), and (June 2004).  

A VA outpatient treatment note dated in November 2004 
reflects that the psychiatrist was concerned with the 
veteran's deterioration.  The examiner noted that the veteran 
was frequently depressed and anxious.  The examiner assigned 
a diagnosis of PTSD, delayed, with depressive features, and 
stated that the veteran's condition had deteriorated 
"greatly."  The examiner assigned a GAF of 56.  

On VA examination conducted in January 2005, the veteran and 
reported nightmares, flashbacks, depression, irritability, 
anxiety, insomnia, restlessness, and tension.  He also 
reported recurrent intrusive, distressing thoughts about 
traumatic experiences and reported avoidant behavior.  The 
examiner concluded that the abettor and did not have panic 
attacks.  There was no evidence of psychomotor retardation or 
education.  The veteran's move was anxious and irritable.  
The examiner stated that the veteran had moderate symptoms of 
PTSD and moderate impairment in his social and occupational 
functioning due to PTSD.  The examiner assigned a GAF score 
of 60.

In July 2005, the VA provider assigned a GAF score of 52.  He 
provided an opinion that the veteran worked only with great 
difficulty and was deteriorating.  

VA outpatient treatment notes dated in August 2005 reflect 
that the veteran complained of chest pain.  The provider 
opined that the veteran's chest pain might be secondary to 
his anxiety episodes.  The August 2005 outpatient record also 
reflects that the veteran reported that he had had difficulty 
at his job "yesterday" and was still nervous.  The veteran 
reported a recent episode of having chills, sweating, 
numbness, and chest pain with shortness of breath occurring 
earlier in August 2005.  

The VA examiner who conducted August 2005 examination noted 
that the veteran continued to work full-time at the U.S. 
Postal Service as a mail handler.  The veteran was in 
suspension following a quarrel with a peer and the matter had 
been referred to that union.  The veteran reported this type 
of situation had occurred twice previously.  He reported 
feeling more verbally aggressive.  The veteran was clean, 
alert, and oriented, but his mood was depressed and anxious, 
and his affect was constricted.  The examiner opined that the 
veteran was not suicidal or homicidal, that he is insight and 
judgment were fair, and that he exhibited good impulse 
control.  The examiner assigned a GAF score of 60.  

A September 2005 patient treatment note states that the 
veteran was reluctant to fully explain his psychiatric 
disorder at work.  The provider stated that recent incidents 
at work had produced acute exacerbation of his psychiatric 
condition.  The psychiatrist stated that he convinced the 
veteran that he should explain his situation to the necessary 
personnel at work in order to avoid further risks to himself 
or others.  The psychiatrist stated that, after an hour of 
individual therapy, the veteran was calm, in full contact 
with reality, and not suicidal or homicidal.  The 
psychiatrist provided an opinion that the veteran was showing 
deterioration of his psychiatric and medical conditions.  The 
psychiatrist stated that working required great effort from 
the veteran and that the veteran would benefit from being 
placed in a nonstressful working area.  A GAF score of 58 was 
assigned.  

The provider again assigned a GAF of 58 in November of 2005.  
The psychiatrist advised the veteran to take five days of 
leave because he was having an acute episode of PTSD.  In 
late November 2005, shortly after the veteran returned to 
work from leave, the veteran reported that an incident had 
occurred at work the previous day and that he felt persecuted 
by his direct supervisor.  A GAF score improved to 60 was 
assigned.

April 2006 outpatient notes reflect that the veteran again 
sought emergency department treatment for chest pain.  The 
record does not reveal whether these complaints were 
attributed to the veteran's PTSD or to a cardiovascular 
disorder.  

In his May 2006 substantive appeal, the veteran stated that 
he believed that review of the evidence from January 2005 
through May 2006 disclosed that an evaluation in excess of 30 
percent was warranted for PTSD.

A statement from JS, who provides his title as "Manager," 
states that the veteran has low productivity compared to his 
co-workers, and has used 60 percent of his allowed sick 
leave.  This statement establishes that the veteran continues 
to work full-time as a mail handler for the Postal Service.

The evidence in this case is somewhat contradictory.  The VA 
examiners who evaluated the veteran in 1997 and 2000 declined 
to assign a diagnosis of PTSD.  However, the veteran was 
treated in a VA PTSD program beginning in November 1998, and 
GAF scores of 40 were assigned in March 1999 and September 
1999.  Generally, an individual with a GAF score of 40 would 
be unlikely to hold employment, as GAF score in that range is 
defined as denoting serious symptoms.  However, in this case, 
the evidence clearly reflects that the veteran worked full-
time for the Postal Service.  

In contrast to the GAF scores and symptoms noted in 1999, a 
GAF score of 65 was assigned in October 2000, indicating and 
that examiner found that the veteran did not meet the 
criteria for a diagnosis of PTSD.  GAF scores of 60 were 
assigned throughout 2003 and early 2004.  In contrast to the 
scores assigned in 1999, the GAF scores from 2000 through 
2003 reflect moderate to mild symptoms.  However, as records 
of the veteran's specialized treatment for PTSD, and records 
reflecting his symptoms in 2001 and 2002 are not of record, 
the Board is unable to determine whether the veteran's 
manifestations of PTSD remained at the left of mild to 
moderate for a period of time which would reflect 
stabilization at that level.

Beginning in November 2004, one of the veteran's providers 
began to express concern about the veteran's deterioration, 
and a GAF score of 52 was assigned in July 2005.  GAF scores 
ranging from 58 to 60, but no lower, were assigned from 
August 2005 through April 2006, reflecting stabilization of 
symptoms.  However, the clinical records also reflect that 
the veteran's providers recommended he work in a less 
stressful environment, and reflect that the veteran required 
a week off work in November 2005 after a period of increased 
irritability which resulted in verbal clashes with a 
supervisor and disciplinary action against the veteran.

Given the wide range of GAF scores, it appears that the 
veteran was manifesting serious symptoms when he first sought 
treatment, at least some of the time.  Given that GAF scores 
of 40 were assigned, the Board finds that a 50 percent 
evaluation is more appropriate than a 30 percent evaluation 
during that period.  However, the record clearly reflects 
that the veteran continued to work full-time, even though his 
GAF scores were 40, and the record is devoid of evidence that 
the veteran manifested suicidal ideation, illogical speech, 
spatial disorientation, or other symptoms consistent with 
severe occupational and social impairment.  The evidence does 
not meet or approximate the criteria for a 70 percent 
evaluation, other than the GAF scores.  This score alone does 
not warrant assignment of a 70 percent evaluation.  

The record suggests that the veteran then stabilized at a 
slightly higher level of functioning, with symptoms 
warranting a 30 percent evaluation, with again symptoms again 
warranting a 50 percent evaluation beginning in November 
2004.  However, the Board finds that the clinical record is 
not complete enough to support a finding that the veteran's 
symptoms improved during this period.  Thus, the 50 percent 
evaluation remains appropriate, in the absence of clear 
evidence that the veteran's PTSD had decreased in severity.

Then, beginning in late 2004, veteran then had a verbal 
altercation at work, required a period of time off, 
experienced chest pain of such severity that he sought 
emergency care, and similar symptoms, with various similar 
occurrences throughout the remainder of the appeal period.  
However, the veteran continued to maintain full-time 
employment.  The July 2007 statement from the veteran's 
manager reflects that the veteran used approximately 60 
percent of his sick leave.  However, this evidence 
establishes that the veteran did not lose time from work for 
which he was not paid.  The primary impairment of industrial 
ability is the veteran's low productivity, compared to other 
workers, and his occasional impaired control or panic 
attacks.  While the Board is willing to assign a 50 percent 
evaluation, an evaluation in excess of 50 percent is not 
supported, since the veteran did not lose time from work 
other than paid sick or annual leave.  This finding is not 
consistent with a 70 percent evaluation.  

The Board is aware that the symptoms listed under the 70 
percent evaluation are essentially examples of the type and 
degree of symptoms for that evaluation, and that the veteran 
need not demonstrate those exact symptoms to warrant a 70 
percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  However, the Board finds the record does not 
show the veteran manifested symptoms that equal or more 
nearly approximate the criteria for a 70 percent evaluation.  

The veteran clearly had fluctuating PTSD symptoms which 
affected his efficiency and ability to perform occupational 
tasks during stressful times.  However, the evidence clearly 
reflects that the longest period he was ever shown to have an 
intermittent period where he was unable to work due to his 
service-connected disability was one week in length.  This 
does not support a finding that the veteran's occupational 
impairment due to PTSD was of such severity as to warrant an 
evaluation in excess of 50 percent.  

Thus, the Board has considered whether staged ratings may be 
assigned during the initial evaluation period.  The 
preponderance of the evidence is against assignment of staged 
ratings.  

The appeal for an initial evaluation increased from 30 
percent to 50 percent is granted.  The evidence is against an 
evaluation in excess of 50 percent at any time during the 
appeal period.  As the evidence is not in equipoise, the 
statutory provisions regarding resolution of reasonable doubt 
are not applicable to warrant a more favorable outcome.  
38 U.S.C.A. § 5107(b).  A 50 percent evaluation is the 
maximum evaluation which may be granted.  
 

ORDER

The appeal for service connection for a cervical spine 
disorder, claimed as cervical spasm, is denied.

The appeal for service connection for degenerative joint 
disease, lumbar spine, claimed as secondary to the service-
connected lumbar myositis, is denied.

An increased initial evaluation from 30 percent to 50 percent 
for PTSD is granted, subject to law and regulations governing 
the effective date of an award of monetary compensation; the 
appeal is granted to this extent only.  


REMAND

The veteran contends that all symptoms of lumbar pain and 
disability are related to his service-connected lumbar 
myositis.  Other lumbar disorders are diagnosed, but no 
examiner has indicated the extent of contribution of lumbar 
myositis to the veteran's overall functional impairment due 
to lumbar disorders.  Additionally, the examiners have made 
it clear that some portion of the veteran's limitation of 
range of motion of the back is due to his weight (300 pounds 
at the most recent examination) in light of his heights 
(5'7").  However, no examiner had indicated the extent to 
which the veteran's limitation of motion is affected by his 
weight.  The veteran's representative contends that another 
VA examination should be conducted because the most recent 
examination of the veteran's back was in July 2005.  The 
Board agrees that further factual development of the medical 
evidence is required.  

Accordingly, the case is REMANDED to the AMC/RO for the 
following action:

1.  The AMC/RO should provide the veteran 
notice that the regulations applicable to 
assignment of an evaluation for disability due 
to lumbar myositis have changed during the 
pendency of this appeal.  The RO should 
provide the veteran with all potentially 
applicable criteria used to evaluate back pain 
under both the "old" criteria, in effect in 
2002, when this claim was submitted, and 
criteria currently in effect.  The AMC/RO 
should advise the veteran that, in order to 
obtain and increased evaluation, the medical 
or lay evidence must show a worsening or 
increase in severity of the disability, and 
the effect that such worsening or increase has 
on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

The veteran should again be advised of the 
types of alternative evidence which might 
assist him to substantiate the claims, 
including, but not limited to, statements from 
employers, employment records reflecting time 
lost from work and the reason for loss of 
time, statements from former fellow employees, 
or others who may have observed relevant 
symptoms, reports of examinations for 
insurance purposes, and the like.

2.  The veteran's VA treatment records from 
June 2006 to the present must be obtained.  
The veteran should be afforded the opportunity 
to identify any non-VA treatment of lumbar 
myositis, and records should be sought from 
each identified non-VA provider or facility.

3.  The veteran must be afforded VA 
examination to determine the current severity 
of the veteran's lumbar myositis disability.  
The claims folder should be made available to 
and reviewed by the examiner.  All appropriate 
tests and studies should be conducted.  The 
examiner should report the frequency and 
severity of the veteran's back pain.  The 
veteran retained motion, in each plane 
specified by the regulation, should be 
measured in degrees, with a notation as to 
where in the motion pain begins.  The examiner 
should identify the extent to which motion is 
painful.  The examination report must address 
whether there is additional functional loss 
due to pain, weakness, fatigability, or 
incoordination.  

Then, after the examiner identifies each 
lumbar disorder present, the examiner should 
provide an opinion as to the extent to which 
the veteran's service-connected lumbar 
myositis accounts for the manifested symptoms 
of lumbar impairment, expressed in percentage 
terms if possible.  The examiner's opinion 
should indicate what percentage of lumbar 
impairment is due solely to lumbar myositis 
and is not due to the veteran's weight or any 
disorder other than service-connected 
myositis.  

If the examiner is unable to determine the 
extent of disability due to lumbar myositis 
alone, the examiner should so state.  The 
report should include discussion of the 
rationale for each opinion expressed and 
factors considered.  

4.  After all of the above actions have been 
completed, a corrective notice and assistance 
letter has been issued, and the veteran has 
been given adequate time to respond, 
readjudicate his claims.  If any benefit 
sought remains denied, issue to the veteran a 
supplemental statement of the case, and afford 
the appropriate period of time within which to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


